DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview was scheduled on 06/14/2022 in response to applicant’s correspondence filed on 05/24/2022; however, applicant failed to call or respond to examiner’s subsequent phone calls. 

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 04/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, see page 6 of the Applicant Response, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1, 8 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Claims 1-20 are now rejected under 35 U.S.C. 103 rejection as being unpatentable over Lin et al., (WO 2019/024050 A1) (hereinafter Lin), in view of Sharifi et al., (US 2017/0221472 A1) (hereinafter Sharifi). 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, the phrase “a proficiency label” is indefinite as it is not clear if it refers to the same “a proficiency label” of Claim 1, line 6.
Claim 1, line 12, the phrase “a text sequence” is indefinite as it is not clear if it refers to the same “a text sequence” of Claim 1, line 5.
Claim 1, lines 12-13, the phrase “a corrected text item” is indefinite as it is not clear if it refers to the same “a corresponding corrected text item ” of Claim 1, lines 7-8.
Claim 8, line 8, the phrase “a proficiency label” is indefinite as it is not clear if it refers to the same “a proficiency label” of Claim 8, lines 4-5.
Claim 8, line 10, the phrase “a text sequence” is indefinite as it is not clear if it refers to the same “a text sequence” of Claim 8, line 4.
Claim 8, line 10, the phrase “a corrected text item” is indefinite as it is not clear if it refers to the same “a corresponding corrected text item ” of Claim 6, line 6.
Claim 9, line 1, the phrase “a text sequence” is indefinite as it is not clear if it refers to the same “a text sequence” of Claim 8, line 4.
Claim 19, line 8, the phrase “a native language” is indefinite as it is not clear if it refers to the same “native language” of Claim 14, line 6.
Claim 19, line 3, the phrase “a text sequence” is indefinite as it is not clear if it refers to the same “a text sequence” of Claim 14, line 10.
Claim 19, line 3, the phrase “a text sequence” is indefinite as it is not clear if it refers to the same “an input text sequence” of Claim 14, line 2.
Claims 2-7 and 9-13 are rejected under 35 U.S.C. 112(b) as dependent upon a rejected base claim and incorporate all the deficiencies of their respective independent claim rejected above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
Claims 1, 8, and 14 similarly recite “A method comprising: receiving under digital program control, by a digital model, electronic digital data representing a first text sequence in a first language”; “the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label, and a second dataset that comprises a set of uncorrected text items and for an uncorrected text item, a corresponding corrected text item”; “the digital model comprising a plurality of artificial neural network layers and model parameters associated with the artificial neural network layers, a value of a particular model parameter indicative of a relationship between a native language label, a proficiency label, or a proficiency label-native language label combination, and a text sequence, and a corrected text”; “the digital model having been fine-tuned, after having been machine-learned, using an in-domain data set comprising text sequences that have been labeled with native languages proficiency levels to adjust a subset of the values of the model parameters associated with an encoding layer or an embedding layer or both the encoding layer and the embedding layer item”; “using the digital model, modifying the first text sequence to result in creating and digitally storing a second text sequence in the first language, the modifying comprising any one or more of: deleting text from the first text sequence; adding text to the first text sequence; modifying text of the first text sequence; reordering text of the first text sequence; adding a digital markup to the first text sequence”; and “outputting, by the digital model, the second text sequence in the first language”.
The limitations “the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label, and a second dataset that comprises a set of uncorrected text items and for an uncorrected text item, a corresponding corrected text item”; “the digital model comprising a plurality of artificial neural network layers and model parameters associated with the artificial neural network layers, a value of a particular model parameter indicative of a relationship between a native language label, a proficiency label, or a proficiency label-native language label combination, and a text sequence, and a corrected text”; “the digital model having been fine-tuned, after having been machine-learned, using an in-domain data set comprising text sequences that have been labeled with native languages proficiency levels to adjust a subset of the values of the model parameters associated with an encoding layer or an embedding layer or both the encoding layer and the embedding layer item”; “using the digital model, modifying the first text sequence to result in creating and digitally storing a second text sequence in the first language, the modifying comprising any one or more of: deleting text from the first text sequence; adding text to the first text sequence; modifying text of the first text sequence; reordering text of the first text sequence; adding a digital markup to the first text sequence”, as drafted, is a process that covers performance of the limitation by the use of a mental process but of a generic computing device.  That is, other than reciting the generic computing device, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. Claims 1, 8 and 14 recite “receiving under digital program control, by a digital model, electronic digital data representing a first text sequence in a first language” and “outputting, by the digital model, the second text sequence in the first language”. All of these limitations direct towards using a generic computing device for the method, and do not impose any meaningful limits on practicing the abstract idea. Claims 1, 8 and 14 do not contain any additional limitations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device the steps using the digital model amount to no more than mere instructions to apply the exception using a generic computing device. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. Therefore, claims 1, 8 and 14 are not patent eligible.
 	
	Claims 2-7, 9-13 and 15-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 8 and 14. These claims either depend on or require the limitations of claims 1, 8 and 14. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (WO 2019/024050 A1) (hereinafter Lin), in view of Sharifi et al., (US 2017/0221472 A1) (hereinafter Sharifi).

Regarding Claim 1: Lin discloses a method comprising: 
receiving under digital program control, by a digital model, electronic digital data representing a first text sequence in a first language (Receiving, via a device with a Grammatical Error Correction (GEC) system trained by an Artificial Neural Network (ANN) model (digital model) and executable instructions (digital program control), a sentence (text sequence) in English (first language) (Lin ¶0038, 0010 and Fig. 1));
	the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a native language label and a second dataset that comprises a set of uncorrected text items and for an uncorrected text item, a corresponding corrected text item (Lin discloses a device with a GEC system trained by an ANN model that using a data set (input text) consisting of a plurality of sentences (set of text sequences) that correspond to a set of factors based on user information (features) that include the user’s native language and another data set (training data) consisting of a set of training samples/trained sentences that include a combination of sentences with and without grammatical errors (corrected/ uncorrected texts) (Lin ¶0049-0050 and 0086-0088));
	the digital model comprising a plurality of artificial neural network layers and model parameters associated with the artificial neural network layers, a value of a particular model parameter indicative of a relationship between a native language label, and a text sequence, and a corrected text item (Lin discloses a GEC system (digital model) trained by an ANN model that includes a plurality of ANN layers and model parameters consisting of a native language factor (label), text sequence and a corrected text (Lin ¶0049-0050, 0068-0069, 0086-0088 and 0094));
	the digital model having been fine-tuned, after having been machine-learned, using a data set comprising text sequences that have been labeled with native languages to adjust a subset of the values of the model parameters associated with an encoding layer or an embedding layer or both the encoding layer and the embedding layer (Lin discloses a GEC system trained (fine-tuned and machined-learned) by an ANN model (digital model) utilize a data set comprised of sentences (text sequences with determined native languages factors (labels) to adjust a subset of values of the model parameters associated with the embedding or encoding of words and layers of the ANN (Lin ¶0086-088, 0096-0097 and 0058));
using the digital model, modifying the first text sequence to result in creating and digitally storing a second text sequence in the first language, the modifying comprising any one or more of: deleting text from the first text sequence; adding text to the first text sequence; modifying text of the first text sequence; adding a digital markup to the first text sequence (Lin discloses a GEC system trained by an ANN model (digital model) that modifies, deletes, markups and adds wording when correcting text/sentences (text sequences) with grammatical errors (Lin Fig. 2 and ¶0050)); 
outputting, by the digital model, the second text sequence in the first language (Lin discloses a GEC system trained by an ANN model (digital model) providing (outputting) the corrected text to the user (Fig. 2 and  ¶0050)).

Lin fails to explicitly disclose:
the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label;
the digital model with a particular model parameter indicative of a relationship between a native language label, a proficiency label, or a proficiency label-native language label combination;
the digital model having been fine-tuned, after having been machine-learned, using an in-domain data set comprising text sequences that have been labeled with native languages and proficiency levels
using the digital model, modifying the first text sequence to result in creating and digitally storing a second text sequence in the first language, the modifying comprising any one or more of: reordering text of the first text sequence. 

However, in an analogous art, Sharifi teaches:
the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label (Sharifi teaches a machine-learned system that uses a dataset consisting of a set of text queries (sequences) that indicate/score (label) the user’s native language, language proficiency and comprehension skill (Sharifi  ¶0034 and 0072));
the digital model with a particular model parameter indicative of a relationship between a native language label, a proficiency label, or a proficiency label-native language label combination (Sharifi teaches a machine-learned system that indicates/scores (labels) the user’s native language that are reflective of the user’s language proficiency and comprehension skills (Sharifi  ¶0034 and 0079));
the digital model having been fine-tuned, after having been machine-learned, using an in-domain data set comprising text sequences that have been labeled with native languages and proficiency levels (Sharifi teaches a machine-learned system that uses an in-domain dataset consisting of a set of text queries (text sequences) that indicate/score (label) the user’s native language and language proficiency and comprehension skills to analyze system (Sharifi  ¶0034 and 0072));
using the digital model, modifying the first text sequence to result in creating and digitally storing a second text sequence in the first language, the modifying comprising any one or more of: reordering text of the first text sequence (Sharifi teaches a machine-learned system that restructures a sentence of a text segment based on the language proficiency score of the user (Sharifi ¶0034 and 0089)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to synthesize and modify an inputted text segment such that the over complexity meets an appropriate language proficiency level of the user and is outputted (Sharifi ¶0089-0091). 

Regarding Claim 2: Lin, in view of Sharifi, further discloses the method of claim 1, further comprising receiving, from a graphical user interface, text input comprising the first text sequence, and outputting, to the graphical user interface, text output comprising the second text sequence (Sharifi ¶0087-0088 and 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to synthesize and modify an inputted text segment such that the over complexity meets an appropriate language proficiency level of the user and is outputted (Sharifi ¶0089-0091).

Regarding Claim 3: Lin, in view of Sharifi, further discloses the method of claim 2, further comprising creating the first text sequence by segmenting the text input into at least two sub-word units (Lin ¶0089 and Table I).

Regarding Claim 4: Lin, in view of Sharifi, further discloses the method of claim 1, further comprising creating the set of text sequences, the set of uncorrected text items, and the corresponding corrected text items in the first language (Lin ¶0049 and Fig. 2).

Regarding Claim 6: Lin, in view of Sharifi, further discloses the method of claim 1, further comprising creating the native language label using a stored digital value that identifies a native language associated with a spoken text sequence of the set of text sequences (Lin ¶0049).

Regarding Claim 7: Lin, in view of Sharifi, further discloses the method of claim 1, further comprising using, as the first language, a language comprising words usable for human-to-human communication (Lin ¶0037).

Regarding Claim 8: Lin discloses a method for training a grammatical error correction model, the method comprising:
inputting, to a digital model, a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a native language label, and a second dataset that comprises a set of uncorrected text items and for an uncorrected text item, a corresponding corrected text item (Lin discloses a device with a GEC system trained by an ANN model that receives a data set (input text) consisting of a plurality of sentences (set of text sequences) that correspond to a set of factors based on user information (features) that include the user’s native language and another data set (training data) consisting of a set of training samples/ trained sentences that include a combination of sentences with and without grammatical errors (corrected/ uncorrected texts) (Lin ¶0049-0050 and 0086-0088));
the digital model comprising a plurality of artificial neural network layers and model parameters associated with the artificial neural network layers, a value of a model parameter indicative of a relationship between a native language label, and a text sequence, and a corrected text item (Lin discloses a GEC system (digital model) trained by an ANN model that includes a plurality of ANN layers and model parameters consisting of a native language factor (label), text sequence and a corrected text (Lin ¶0049-0050, 0068-0069, 0086-0088 and 0094));
fine-tuning the digital model using a data set comprising text sequences that have been labeled with native languages to adjust a subset of the values of the model parameters associated with an encoding layer or an embedding layer or both the encoding layer and the embedding layer (Lin discloses a GEC system trained (fine-tuned and machined-learned) by an ANN model (digital model) utilize a data set comprised of sentences (text sequences with determined native languages factors (labels) to adjust a subset of values of the model parameters associated with the embedding or encoding of words and layers of the ANN (Lin ¶0086-088, 0096-0097 and 0058)).

Lin fails to explicitly disclose:
inputting, to a digital model, a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label;
the digital model comprising a plurality of artificial neural network layers and model parameters associated with the artificial neural network layers, a value of a model parameter indicative of a relationship between a proficiency label, or a proficiency label-native language label combination;
fine-tuning the digital model using an in-domain data set comprising text sequences that have been labeled with native languages and proficiency levels.

However, in an analogous art, Sharifi teaches:
inputting, to a digital model, a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label (Sharifi teaches a machine-learned system that uses a dataset consisting of a set of text queries (sequences) that indicate/score (label) the user’s native language, language proficiency and comprehension skill (Sharifi  ¶0034 and 0072));
the digital model comprising a plurality of artificial neural network layers and model parameters associated with the artificial neural network layers, a value of a model parameter indicative of a relationship between a proficiency label, or a proficiency label-native language label combination (Sharifi teaches a machine-learned system that indicates/scores (labels) the user’s native language that are reflective of the user’s language proficiency and comprehension skills (Sharifi  ¶0034 and 0079));
fine-tuning the digital model using an in-domain data set comprising text sequences that have been labeled with native languages and proficiency levels (Sharifi teaches a machine-learned system that uses an in-domain dataset consisting of a set of text queries (text sequences) that indicate/score (label) the user’s native language and language proficiency and comprehension skills to analyze system (Sharifi  ¶0034 and 0072)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to synthesize and modify an inputted text segment such that the over complexity meets an appropriate language proficiency level of the user and is outputted (Sharifi ¶0089-0091). 

Regarding Claim 9: Lin, in view of Sharifi, further discloses the method of claim 8, further comprising creating a text sequence of the set of text sequences by segmenting text of the text sequence into at least two sub-word units (Lin ¶0037).

Regarding Claim 10: Lin, in view of Sharifi, further discloses the method of claim 8, further comprising creating the digital model using a recurrent neural network (Lin ¶0096).

Regarding Claim 11: Lin, in view of Sharifi, further discloses the method of claim 8, further comprising creating the digital model using an attention mechanism (Lin ¶0070 and Fig. 7).

Regarding Claim 12: Lin, in view of Sharifi, further discloses the method of claim 8, further comprising creating the digital model using at least one long term short term memory (LSTM) (Lin ¶0065).

Regarding Claim 13: Lin, in view of Sharifi, further discloses the method of claim 8, further comprising fine-tuning the digital model using a transfer learning method for neural networks (Lin ¶0096-0097).

Regarding Claim 14: Lin discloses a method comprising: 
receiving, by a digital model, an input text sequence in a first language (Receiving, via a device with a Grammatical Error Correction (GEC) system trained by an Artificial Neural Network (ANN) model (digital model) and executable instructions (digital program control), a sentence (text sequence) in English (first language) (Lin ¶0038, 0010 and Fig. 1));
	the digital model machine-learned using a first data set that comprises a set of uncorrected text sequences and for an uncorrected text sequence, a corresponding corrected text sequence, the set of uncorrected text sequences comprising at least one word produced by a person whose native language is different than the first language (Lin discloses a device with a GEC system trained by an ANN model that using a data set (input text) consisting of a plurality of sentences (set of text sequences) in the target language that includes corrected and uncorrected texts (Lin ¶0049-0050));
fine-tuning the digital model using an data set to adjust values of model parameters associated with only a portion of the digital model after being machine-learned using the first data set, the in-domain data set comprising a set of text sequences and, for a text sequence, a set of corresponding features comprising native language label (Lin discloses a GEC system trained (fine-tuned and machined-learned) by an ANN model (digital model) utilize a data set comprised of sentences (text sequences with determined native languages factors (labels) to adjust a subset of values of the model parameters associated with the embedding or encoding of words and layers of the ANN (Lin ¶0086-088, 0096-0097 and 0058));
outputting, by the digital model, an output text sequence in the first language, the output text sequence comprising the input text sequence modified by any one or more of: deleting text from the input text sequence; adding text to the input text sequence; modifying text of the input text sequence; reordering text of the input text sequence; adding a digital markup to the input text sequence (Lin discloses a GEC system trained by an ANN model (digital model) that modifies, deletes, markups and adds wording when correcting text/sentences (text sequences) with grammatical errors then provides (outputs) these corrections to the user (Lin Fig. 2 and ¶0050)). 

Lin fails to explicitly disclose:
the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label;
fine-tuning the digital model using an in-domain data set associated with only a portion of the digital model fine-tuned after being machine-learned using the first data set;
outputting, by the digital model, an output text sequence in the first language, the output text sequence comprising the input text sequence modified by any one or more of: reordering text of the input text sequence.

However, in an analogous art, Sharifi teaches:
the digital model having been machine-learned using a first dataset that comprises a set of text sequences and, for a text sequence, a set of corresponding features, the set of corresponding features comprising a proficiency label and a native language label (Sharifi teaches a machine-learned system that uses a dataset consisting of a set of text queries (sequences) that indicate/score (label) the user’s native language, language proficiency and comprehension skill (Sharifi  ¶0034 and 0072));
fine-tuning the digital model using an in-domain data set associated with only a portion of the digital model fine-tuned after being machine-learned using the first data set (Sharifi teaches a machine-learned system that uses an in-domain dataset consisting of a set of text queries (text sequences) that indicate/score (label) the user’s native language and language proficiency and comprehension skills to analyze system (Sharifi  ¶0034 and 0072));
outputting, by the digital model, an output text sequence in the first language, the output text sequence comprising the input text sequence modified by any one or more of: reordering text of the input text sequence (Sharifi teaches a machine-learned system that restructures a sentence of a text segment based on the language proficiency score of the user (Sharifi ¶0034 and 0089)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to synthesize and modify an inputted text segment such that the over complexity meets an appropriate language proficiency level of the user and is outputted (Sharifi ¶0089-0091). 

Regarding Claim 15: Lin, in view of Sharifi, further discloses the method of claim 14, further comprising fine tuning only an encoding layer or only an embedding layer or only both the encoding layer and the embedding layer of the digital model (Lin ¶0096).

Regarding Claim 16: Lin, in view of Sharifi, further discloses the method of claim 14, further comprising receiving, from a graphical user interface, text input comprising the input text sequence, and outputting, to the graphical user interface, text output comprising the output text sequence (Sharifi ¶0087-0088 and 0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to synthesize and modify an inputted text segment such that the over complexity meets an appropriate language proficiency level of the user and is outputted (Sharifi ¶0089-0091).

Regarding Claim 17: Lin, in view of Sharifi, further discloses the method of claim 16, further comprising creating the input text sequence by segmenting the text input into at least two sub-word units (Lin ¶0089 and Table I).

Regarding Claim 19: Lin, in view of Sharifi, further discloses the method of claim 14, further comprising using, as the native language label, a digital value that corresponds to a native language of a speaker associated with a text sequence of the set of text sequences (Lin ¶0049).

Regarding Claim 20: Lin, in view of Sharifi, further discloses the method of claim 14, further comprising using, as the first language, a language that comprises words usable for human-to-human communication (Lin ¶0037).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (WO 2019/024050 A1) (hereinafter Lin), in view of Sharifi et al., (US 2017/0221472 A1) (hereinafter Sharifi), further in view of Hayes et al, (US 2018/0121496 A1) (hereinafter Hayes).

Regarding Claim 5: Lin, in view of Sharifi, discloses the method of claim 1. However, Lin, in view of Sharifi, fails to explicitly disclose: 
creating the proficiency label using a stored digital value of a Common European Framework of Reference for Languages (CEFR) proficiency level value.

However, in an analogous art, Sharifi teaches:
creating the proficiency label using a stored digital value of a Common European Framework of Reference for Languages (CEFR) proficiency level value (Hayes discloses creating a proficiency level using numerical value from a Common European Framework of Reference for Languages (CEFR) proficiency level scale (Hayes ¶0013-0015)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to create the proficiency label corresponding to the CEFR proficiency scale to gauge more precisely whether a learner is at the bottom or top of the proficiency level for a given language (Sharifi ¶0089-0091).

Regarding Claim 18: Lin, in view of Sharifi, discloses the method of claim 14. However, Lin, in view of Sharifi, fails to explicitly disclose: 
using, as the proficiency label, a digital value that corresponds to a Common European Framework of Reference for Languages (CEFR) proficiency level.

However, in an analogous art, Sharifi teaches:
using, as the proficiency label, a digital value that corresponds to a Common European Framework of Reference for Languages (CEFR) proficiency level (Hayes discloses creating a proficiency level using numerical value from a Common European Framework of Reference for Languages (CEFR) proficiency level scale (Hayes ¶0013-0015)).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sharifi in the method of Lin, because this would provide the ability to create the proficiency label corresponding to the CEFR proficiency scale to gauge more precisely whether a learner is at the bottom or top of the proficiency level for a given language (Sharifi ¶0089-0091). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Birnbaum et al., (US 2015/0127325 Al) discloses systems for improving the probability of detection of grammatical errors. In one aspect, a method for improving probability of detection of grammatical errors is based on one or more linguistic algorithms that relies on demographic information of the writer. Examples of types of demographic information that may be used to improve the probability of detection of grammatical errors includes a native language of the speaker, a country of origin of the writer, the writer's age, gender, amongst others. In another aspect, methods and systems for evaluating a user's level of competence in a natural language are provided. According to yet another aspect, methods and systems for detecting grammatical errors using a set of error detection rules are provided.
Lee et al., (US 2015/0309982 A1) discloses a grammatical error correcting system and a grammatical error correcting method using the same, and in detail, the grammatical error correcting system includes: a learning unit configured to acquire a plurality of context features according to a linguistic characteristic from a plurality of corpuses and generate a primary learning classification model and a secondary learning classification model which are references of diagnosing a grammatical error from the context features; and an executing unit configured to predict the grammatical error with respect to a corpus which is input by a learner by using the primary learning classification model, predict the grammatical error by using a primary prediction result of the grammatical error and the secondary learning classification model, and correct the grammatical error, in which the secondary learning classification model is generated by an iterative learning technique by using the plurality of context features extracted from the plurality of corpuses based on the primary prediction result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658